Order entered April 23, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-10-01086-CR

                          FRANZWA DUVAR MILLER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                          Trial Court Cause No. F09-40846-J

                                         ORDER
       The Court has before it appellant Franzwa Duvar Miller’s April 8, 2013 “Motion to Stay

of Mandate.” The mandate in this cause issued on January 28, 2013; accordingly, the motion is

DENIED as moot. To the extent the motion can be read to seek to withdraw the mandate, that

request is also DENIED.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE